Paterson, J.
(dissenting). I think the judgment in this case should be reversed, because the evidence against the loss of the animal being attributed to improper treatment or neglect on the part of Hexamer is overwhelming in character. All I can discover in the testimony to show that the horse died of colic is the statement of the hostler, who said, “ I think he had the colic.” Absolutely, there is nothing besides to sustain the theory. The veterinary surgeon, called in by the owner, was examined on the part of the defendant at the trial, and negatives very emphatically the assertion of death having resulted from that cause. Nor does the expert produced by the plaintiff sustain the allegation in this respect. My opinion is that the proof here is of the weakest kind, and should form no basis of recovery.
Nor does the charge of negligence rest on any better ground. From the testimony of the hostler it appears that the animal was given the usual care and attention in the stable on returning there after being driven for the last time. It is evident also that as soon as symptoms of ailing became visible the foreman of the establishment was notified, and the animal watched specially, and examined by the son of Hexamer, who had taken instructions in the veterinary art. When the horse *685continued to refuse to eat, and other symptoms were developed, word was sent to the plaintiff. He called in the doctor, wha was examined on the trial, and whose prescriptions and directions were carried out. Up to that time the horse had been quiet, and did not kick around or roll. Notice was given to the owner, when the defendant, who personally had the animal under his eye, and who had experience in the care and treatment of horses, saw the necessity of doing so. Was this sufficient under the circumstances and facts of the case? It is the only point on which a question could be raised. In my judgment, it was reasonable, though an earlier notification might have been wiser as a matter of precaution. Besides, the record shows that this is one of those cases where loss might have arisen from a cause other than negligence, for the evidence is more consistent with that than with the idea of death resulting from colic.
The judgment should be reversed.
For affirmance — The Chancellor, Chief Justice, Dixon, Reed, Scudder, Clement, McGregor. 7.
For reversal — Depue, Yan Syckel, Brown, Paterson, Whitaker. 5.